Name: Commission Implementing Regulation (EU) NoÃ 1351/2011 of 20Ã December 2011 amending Council Regulation (EC) NoÃ 747/2001 as regards the suspension of tariff quotas of the Union and reference quantities for certain agricultural products originating in the West Bank and the Gaza Strip
 Type: Implementing Regulation
 Subject Matter: trade;  agricultural activity;  tariff policy;  plant product;  animal product;  trade policy;  international trade;  Asia and Oceania
 Date Published: nan

 21.12.2011 EN Official Journal of the European Union L 338/29 COMMISSION IMPLEMENTING REGULATION (EU) No 1351/2011 of 20 December 2011 amending Council Regulation (EC) No 747/2001 as regards the suspension of tariff quotas of the Union and reference quantities for certain agricultural products originating in the West Bank and the Gaza Strip THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) An Agreement has been concluded in the form of an Exchange of Letters between the European Union, of the one part, and the Palestinian Authority of the West Bank and the Gaza Strip, of the other part, providing further liberalisation of agricultural products, processed agricultural products and fish and fishery products and amending the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip, of the other part (2) (the Agreement). The Agreement was approved on behalf of the Union by Council Decision 2011/824/EU (3). (2) The Agreement provides for a period of 10 years from the date of its entry into force, for enlarged tariff concessions applicable to imports into the European Union of unlimited quantities of products originating in the West Bank and the Gaza Strip. Moreover, a further possible extension of the enlarged tariff concessions is also envisaged in the Agreement, depending on the future economic development of the West Bank and the Gaza Strip. (3) Since the Agreement provides for a further liberalisation of trade in agricultural products, processed agricultural products and fish and fishery products, it is necessary to suspend the application of the tariff quotas and reference quantities laid down in Annex VIII to Regulation (EC) No 747/2001 for products originating in the West Bank and the Gaza Strip, during the application period of the Agreement. (4) Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (4), was repealed by Council Regulation (EC) No 1234/2007 (5). (5) Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (6), was repealed by Commission Regulation (EC) No 1227/2006 (7). (6) As a result of those repeals Article 2 of Regulation (EC) No 747/2001 providing for non-eligibility for the tariff concessions for fresh cut flowers and flower buds where the price conditions laid down in Regulation (EEC) No 4088/87 are not observed, has become redundant and should therefore be deleted. (7) Regulation (EC) No 747/2001 should therefore be amended accordingly. (8) Since the Agreement enters into force on 1 January 2012, this Regulation should apply from that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 747/2001 is amended as follows: (1) the following Article 1a is inserted: Article 1a Suspension of the application of tariff quotas and reference quantities for products originating in the West Bank and the Gaza Strip The application of the tariff quotas and reference quantities laid down in Annex VIII for products originating in the West Bank and the Gaza Strip shall be temporarily suspended for a period of 10 years from 1 January 2012. However, depending on the future economic development of the West Bank and Gaza Strip, a possible extension for an additional period could be considered at the latest 1 year before the expiration of the 10 years period as provided by the Agreement in the form of an Exchange of Letters approved on behalf of the Union by Council Decision 2011/824/EU (8). (2) Article 2 is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 109, 19.4.2001, p. 2. (2) OJ L 328, 10.12.2011, p. 5. (3) OJ L 328, 10.12.2011, p. 2. (4) OJ L 382, 31.12.1987, p 22. (5) OJ L 299, 16.11.2007, p. 1. (6) OJ L 72, 18.3.1988, p. 16. (7) OJ L 222, 15.8.2006, p. 4. (8) OJ L 328, 10.12.2011, p. 2.;